IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                 November 3, 2009
                                No. 09-30057
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee

v.

JAMES B DOTSON, JR.,

                                            Defendant-Appellant


                 Appeal from the United States District Court
                     for the Middle District of Louisiana
                           USDC No. 3:03-CR-39-1


Before GARZA, CLEMENT, and OWEN, Circuit Judges
PER CURIAM:*
      James B. Dotson, Jr., federal prisoner # 0354-095, pleaded guilty to
distribution of cocaine base and possession with the intent to distribute cocaine.
He was sentenced to 121 months of imprisonment. He appeals the district
court’s grant of his 18 U.S.C. § 3582(c)(2) motion for a reduction of sentence,
which was based on the United States Sentencing Commission’s amendments
to the Sentencing Guidelines’s base offense levels for crack cocaine. The district



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 09-30057

court reduced Dotson’s sentence to 120 months, the statutory minimum
sentence.
      Dotson argues that he is entitled to have his sentence reduced further
pursuant to Amendment 709, which addressed two areas of the Guidelines’
criminal history rules.    Amendment 709 is not listed by the Sentencing
Commission’s policy statement in U.S.S.G. § 1B1.10 as a Guideline amendment
that applies retroactively. Dotson argues that the district court was not limited
by the Guidelines’ list of retroactively applicable amendments because, after
United States v. Booker, 543 U.S. 220 (2005), the Guidelines are advisory.
      Although the district court’s decision whether to reduce a sentence
ordinarily is reviewed for an abuse of discretion, a court’s interpretation of the
Guidelines is reviewed de novo. United States v. Doublin, 572 F.3d 235, 237 (5th
Cir. 2009), petition for cert. filed (Sept. 21, 2009) (No. 09-6657). Amendment 709
is not listed as an amendment covered by the policy statement in § 1B1.10. See
§ 1B1.10. Therefore, the plain language of § 3582(c) dictated that the district
court was not authorized to reduce a sentence based on Amendment 709 because
that would be inconsistent with Sentencing Commission policy. See § 1B.10,
comment. (n.1); § 3582(c)(2). Moreover, this court has held that “Booker does not
alter the mandatory character of Guideline § 1B1.10’s limitations on sentence
reductions.” Doublin, 572 F.3d at 238. Dotson has not shown that the district
court erred in granting his motion and reducing his sentence to 120 months.
      AFFIRMED.




                                        2